Citation Nr: 1000313	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

When this matter was before the Board in November 2007, it 
was remanded to the originating agency for further 
development.  It has since been returned to the Board for 
further appellate action.


REMAND

In the November 2007 remand, the Board noted that the record 
contained no opinion of a physician addressing the etiology 
of the Veteran's hypertension.  In the remand, the Board 
directed that the Veteran be afforded an examination by a 
physician with appropriate expertise to determine the nature 
and etiology of his hypertension.  The Veteran was afforded 
VA examinations in May 2009 and June 2009 with a physician's 
assistant, rather than a physician as was specified by the 
Board.  Because the originating agency's noncompliance with 
the Board's November 2007 remand might be prejudicial to the 
Veteran, this case must be remanded for an adequate VA 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's hypertension.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine if 
his hypertension is related to his 
service or to his service-connected 
diabetes mellitus.  The claims folder 
must be provided to and reviewed by the 
examiner.  Based on the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hypertension is etiologically 
related to his military service or was 
caused or chronically worsened by his 
diabetes mellitus.  The rationale for 
each opinion expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


